DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election of the species of method as defined by the active aPKC inhibitor which is ICAPP without traverse in the response 5/25/2021 is acknowledged. Claims 1, 2, 4-9, 13 and 17 encompass the elected species. Upon searching the prior art the Examiner has expanded the species of aPKC inhibitors capable of crossing the blood brain barrier to include both ICAPP and ACPD. However, the requirement is still deemed proper and is therefore made FINAL.
Claims 24-30, 34 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.

Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 9/25/2018.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claims 1-3 utilize the abbreviations “aPKC”, “ICAPP” and “ACPD”. The first time an abbreviations occurs in the claims it should be accompanied with the underlying substance with the abbreviation in parentheses behind it (i.e. atypical protein kinase C (aPKC); [1H-imidazole-4-carboxamide,5-amino]-[2,3-dihydroxy-4-[(phosphono-oxy)methyl]cyclopentane-[1R-(1a,2b,3b,4a)] (ICAPP); and 2- acetyl-cyclopentane-1,3-dione (ACPD)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 4-9, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
The claims at issue are method of treatment claims that are functional in nature and recite minimal structure in the body of the claims. Applicant has not disclosed a sufficient number of species to support the claims as drafted—only ICAPP and ACPD have been disclosed of having these functional properties.  In the claims, the active to be administered is described by what it does (must be an aPKC inhibitor and be capable of crossing the blood brain barrier) as opposed to what it is physically. As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is reviewed for species that achieve the claimed results. "[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171.
For Claims 1, 4-9, 13 and 17, the Specification has support for the language of the claims (e.g. p. 12 lines 3-19), however, the court has held "generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed." Id. at 1171, citing Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Here, the functional characteristic of being an aPKC inhibitor and being capable of crossing the blood brain barrier has not been coupled with a known or disclosed correlation between function and structure. Furthermore, there are no a priori tests to determine which substances can cross the blood brain barrier. For example, Farese et al. 
	
    PNG
    media_image1.png
    102
    228
    media_image1.png
    Greyscale
		 	
    PNG
    media_image2.png
    96
    129
    media_image2.png
    Greyscale

			ICAPP					ACPD
ICAPP and ACPD are the only two aPKC inhibitors disclosed that are capable of crossing the blood brain barrier and it is clear that they share no structural similarites other than a cyclopentyl ring. However, a cyclopentyl ring cannot be the source of aPKC inhibition or for crossing the blood brain barrier as there are countless compounds also sharing a cyclopentyl ring which do not have both (or either) of these properties—for example cyclopentane which is not known to be medicinal in nature. 
Thus, while one of ordinary skill in the art would conclude that the Applicant would have been in possession of a method of treating a neurodegenerative disorder with an aPKC inhibitor  capable of crossing the blood brain barrier which is ICAPP or ACPD at the time of filing, one of ordinary skill in the art would not conclude that the Applicant described a sufficient number of examples of aPKC inhibitors capable of corssing the blood brain barrier as there is no structure/function correlation provide in the specification 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farese et al. (WO 2015/017549, as per applicant’s IDS, published Feb. 5, 2015 which is more than 1 year before the instant earliest effective filing date of 3/25/2016).
Farese et al. teaches treating and/or preventing aPKC abnormalities which include the neurodegenerative disorder, Alzheimer’s disease (AD) among a list of 10 conditions (p. 3 lines 26-29, claim 7) with an aPKC inhibitor—specifically ICAPP or ACPD (see also fig. 1-28 and examples). The examiner notes that ICAPP is often referred to as ICAP throughout the document but both ICAPP and ICAP refer to 1H-imidazole-4-carboxamide,5-amino-1-[2,3-dihydroxy-4-[(phosphono-oxy)methyl] cyclopentyl-[1 R-(1 a,2b,3b,4a)—see for example, Example 6 which explicitly states ICAP is this compound and uses bold to highlight the two p’s from the above chemical name). One can immediately envisage the treatment or prevention of AD with ICAPP or ACPD from the list of 10 aPKC abnormalities listed in claim 7.
A more explicit example of the treatment and/or prevention of AD with ICAPP can be found in Example 18 where ICAPP is shown to be an aPKC inhibitor (see also Fig. 
Regarding dependent claims 4-9 which all state that the amount of aPKC inhibitor is an amount effective to decrease various processes or substances, the examiner argues that any amount of ICAPP or ACPD inherently possess these properties as supported by the instant specification Example 1 specifically lines 20-24. Thus any amount administered of these 2 substances is an amount effective to have these effects to some degree—especially as the effects are not quantified in the instant claims. More specifically Fig. 6B and 6D show ICAPP and ACPD are effective at decreasing phosphorylation of .

Conclusion
Claims  1-9, 13 and 17 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699